DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II, claim 4-8, amended claim 9, and new claim 10-18 in the reply filed on 08/02/2022 is acknowledged.
Claim 1, 2, 3, and 3 (second) are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group I, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/02/2022.
Application Status
Claim 4-18 are under examination.
Claim 1, 2, 3 and 3 (second) are withdrawn from examination. Applicant is required to address the claim status of claim 3 (second), since it is not proper claim listing. 
Claim 4-18 are rejected. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/27/2020; 06/04/2020 and 11/17/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 4 is objected to because of the following informalities: in claim 4, line 9, the recitation of “liquid coffee” should be “the liquid coffee”, since antecedent basis has been established.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 4, the limitation of “electrostatically bonding” is not clear. The metes and bounds of “electrostatically bonding” is not clearly set forth in the claim to meet the limitation, hence the claim is indefinite. Claim 5-18 are also rejected so the claims are depended upon rejected claim 4. 
Claim 7 recites the limitation "the body step" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Additionally, it is not clear what Applicant intend the “body step” to encompass to meet the claim. 
In claim 9, line 7, the recitation of “dissolved coffee” is confusing, because it is unclear how the steam contains dissolved coffee, since the preceding step(s) does not provide a steam of dissolved coffee. Additionally, it is unclear if the “dissolved coffee” is the same as the “liquid coffee”; hence the claim is indefinite. 
Claim 10 recites the limitation "the step of coating” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the step of submersing" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the step of coating" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
The claim 16 is narrative and indefinite. It is unclear as to what is “coffee coil” encompass, and how adding “coffee coil” to the mixture relates to the proportions.
The claim 17 is narrative and indefinite. The limitation "the coffee oil molecules" in line 3.  There is insufficient antecedent basis for this limitation in the claim. The limitation "the water molecules" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
The claim 18 is narrative and indefinite. The limitation "the emulsified mixture" in line 2.  There is insufficient antecedent basis for this limitation in the claim. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 4-18 are rejected under 35 U.S.C. 103 as being unpatentable over Mahlmann (GB 1 237,328) and in view of Ponzoni (US 3,261,689).
Regarding claim 4, 5, 6, 7, 8, 10, 14, 16, 17 and 18, Mahlmann discloses making soluble coffee comprising particles of frozen aqueous coffee extract (hygroscopic and hydrophilic coffee core) coated with dried soluble coffee (‘328, pg. 1 col. 1, ln. 20-25; pg. 1, col. 2, ln. 58-72). Mahlmann’s particle of frozen aqueous coffee extract is considered hygroscopic and hydrophilic coffee core since it is soluble in liquid to provide a coffee beverage. 
Mahlmann does not discloses a process of obtaining the dried soluble coffee (liquid coffee) as cited. However, Ponzoni discloses a method of obtaining dried soluble coffee (‘689, col. 1, ln. 1-64), comprising extracting roasted coffee beans, grounds (coffee grinds) to provide an aqueous extract of soluble coffee solids (liquid coffee) (‘689, col. 2, ln. 58-72), mixing (electrostatically bonding) coffee fines with coffee oils (‘689, col. 2, ln. 65-72), and heating and spray drying with heat to provide dried soluble coffee (liquid coffee). While Ponzoni does not explicitly discloses heating to remove water and the dried soluble coffee (liquid coffee) has less than 15% water. Ponzoni clearly teaches the heating and spray drying steps to obtain a dried soluble coffee; it would have been expected Ponzoni’s dried soluble coffee to have zero amount of water in the cited range, since the soluble coffee is dried by the heat and spray-drying steps.  Mahlmann and Ponzoni are of the same field of endeavor of making dried soluble coffee. It would have been obvious to one of ordinary skill in the art to be motivated at the time of claimed invention was filed, to use Ponzoni’s dried soluble coffee (liquid coffee) in Mahlmann’s process as a coating to provide an improved aroma and flavor as taught by Ponzoni (‘689, col. 1, ln. 10-13)). With respect to claim 5 and 14, the spray drying as taught by Ponzoni, wherein atomization is known as an integral element of a spray-drying process. With respect to claim 7 and 8, the spray drying as taught by Ponzoni encompasses agitating and stirring of the soluble coffee (liquid coffee).
Modified Mahlmann discloses applying the dried soluble coffee (liquid coffee) over an entire surface of the particle of frozen aqueous coffee extract (hygroscopic and hydrophilic coffee core) and freezing (solidifying) the dried soluble coffee (liquid coffee) (‘328, pg. 1, col. 2, ln. 86-96; pg. 2, ln. 1-15). Modified Mahlmann is silent on the dried soluble coffee (liquid coffee) having a greater hardness than a hardness of the the particle of frozen aqueous coffee extract (hygroscopic and hydrophilic coffee core), however, as modified Mahlmann uses like materials in a like manner as claimed, it would therefore be expected that the dried soluble coffee (liquid coffee) as the coating will have the same characteristics claimed, particularly the dried soluble coffee (liquid coffee) having a greater hardness than a hardness of the particle of frozen aqueous coffee extract (hygroscopic and hydrophilic coffee core), absent a showing of unexpected results. 
Regarding claim 9, 11, 12 and 13, modified Mahlmann teaches the particles of frozen aqueous coffee extract (hygroscopic and hydrophilic coffee core) is partially thawed in a tumbler with increase temperature, hence expected to steam wherein the soluble coffee powder (liquid coffee) fills onto a surface of the  particles of frozen aqueous coffee extract (hygroscopic and hydrophilic coffee core) (‘328, pg. 2, col. 1, ln. 25-47). With respect to claim 11, the temperature of applying the soluble coffee powder (liquid coffee) in the tumbler is considered ambient temperature inside the tumbler. 
Regarding claim 15, modified Mahlmann discloses the dried soluble coffee (liquid coffee) having particle size diameter below 200 microns (‘328, pg. 1, col. 2, ln. 70-72), which overlaps the cited range. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG THI YOO whose telephone number is (571)270-7093. The examiner can normally be reached M-F, 7AM to 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIK KASHNIKOW can be reached on (571)270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HONG T YOO/               Primary Examiner, Art Unit 1792